IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1561
                            Filed December 24, 2014

RAY ALLEN BLUME,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      Ray Blume appeals from the district court’s denial of his application for

postconviction relief. AFFIRMED.




      Emily Tisinger of Springer & Laughlin Law Offices, P.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, John P. Sarcone, County Attorney, and Robert DiBlasi,

Assistant County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2



BOWER, J.

       Ray Blume appeals the district court’s denial of his application for

postconviction relief (PCR) claiming his trial counsel was ineffective in four ways:

failing to obtain and present the results of a DNA test, failing to obtain an expert

witness on the issue of eyewitness identification, failing to move to suppress the

victim’s pretrial identification of Blume, and failing to object at trial to the

introduction of the photographic array. We affirm on appeal by memorandum

opinion pursuant to Iowa Court Rule 21.26(1)(a).

       After a jury trial on July 21, 2011, Blume was convicted of second-degree

robbery and first-degree burglary. Blume did not appeal his convictions. On

October 17, 2012, he filed the present PCR action alleging ineffective assistance

of counsel.

       Claims of ineffective assistance of counsel are reviewed de novo.

Ennenga v. State, 812 N.W.2d 696, 701 (Iowa 2012).           This is our standard

because such claims have their “basis in the Sixth Amendment to the United

States Constitution.” State v. Canal, 773 N.W.2d 528, 530 (Iowa 2009).

       An ineffective-assistance-of-counsel claim requires a demonstration of

both breach of duty and prejudice. Ledezma v. State, 626 N.W.2d 134, 142

(Iowa 2001) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The

breach-of-duty prong requires proof the attorney performed below the standard

demonstrated by a reasonably competent attorney as compared against

prevailing professional norms. Id. There is a strong presumption the attorney

performed their duties competently. Id. Once the applicant has shown a breach
                                         3



of duty, they must also show the error caused prejudice. Id. at 143. Breach of

duty requires proof that, but for the ineffective assistance, “the result of the

proceeding would have been different.” Id. at 143 (citing Strickland, 466 U.S. at

694). The applicant must “show that counsel’s deficient conduct more likely than

not altered the outcome in the case.” Id. (citing Strickland, 466 U.S. at 693).

Blume must prove both the “essential duty” and “prejudice” elements by a

preponderance of the evidence. See Ennenga, 812 N.W.2d at 701.

       Upon our de novo review of the record, we find Blume has failed to show,

by a preponderance of the evidence, his trial attorney provided ineffective

assistance of counsel. We agree with the well-written decision of the district

court. The issues Blume complains of can either be attributed to a decision he

made or to his counsel’s reasonable trial strategy.             “[W]hen counsel’s

assumptions are reasonable given the totality of the circumstances and when

counsel’s strategy represents a reasonable choice based upon those

assumptions, counsel need not investigate lines of defense that he has chosen

not to employ at trial.” Strickland, 466 U.S. at 681; see also State v. Newman,

326 N.W.2d 788, 795 (Iowa 1982) (“When counsel makes a reasonable decision

concerning strategy, however, we will not interfere simply because it did not

achieve the desired result.”). We affirm the ruling of the postconviction court.

       AFFIRMED.